Citation Nr: 1420963	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-20 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 30 percent.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which granted a 30 percent disability rating for the Veteran's PTSD.

If a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record reflects that the Veteran has not worked since 2002.  Therefore the Board has expanded the appeal (as reflected on the title page) to include a claim for TDIU due to PTSD.  Id.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2012, and a copy of the hearing transcript is of record.

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional evidence pertinent to the claims on appeal.

The issues of entitlement to an increased rating evaluation for PTSD in excess of 30 percent from May 25, 2011 and TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to May 25, 2011, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial speech; panic attacks more than once a week; memory loss, impaired abstract thinking; disturbances of motivation and mood; and a difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

Prior to May 25, 2011, the criteria for an evaluation of 50 percent, but not greater, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2009, a VCAA letter was issued to the Veteran with regard to his underlying claim of service connection for PTSD.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The duty to assist has also been met here.  The Veteran's private medical records and VA treatment records have been obtained.  The Veteran was afforded a VA examination, which is adequate because the examiner considered all of the pertinent evidence of record, and provided a complete rationale for the evaluation provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  Lastly, there is no indication that there is any relevant evidence outstanding.  Therefore, the Board will proceed with consideration of the Veteran's appeal.


II.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 (1991).

The Veteran's PTSD is rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, which contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

An evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See id. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See id.

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125 , 4.126, 4.130.  A GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71-80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).

GAF scores are just one component of the Veteran's disability picture, and the Board does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores. Under such circumstances, Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

During a VA May 2009 psychology consultation, the Veteran reported daily intrusive thoughts, nightmares, insomnia, avoidance, decrease in interests, isolation, estrangement from others, hypervigilance, exaggerated startle response, irritability, and impaired concentration.  He denied suicidal and homicidal ideation.  Mental Status Examination (MSE) revealed the Veteran to be casually but neatly dressed and cooperative.  He displayed nervous fidgeting and tension.  His mood was anxious and depressed.  His affect was restricted in range and intensity.  Regarding his speech, some circumstantiality and some excessive focus on detail was present.  Visual hallucinations and persecutory ideation were also present.  His GAF score was 55. 

In June 2009, a VA psychiatrist noted that the Veteran displayed hyperarousal in the form of insomnia, hypervigilance, and exaggerated startle response.  The Veteran reported mild problems with irritability but had no physical altercations with anyone.  He also reported impaired concentration, avoidance of people and thoughts of the military.  The Veteran denied suicidal and homicidal ideation, as well as audio and visual hallucinations.  MSE revealed the Veteran to be well-groomed, alert, coherent, and communicative.  Mood appeared anxious and dysphoric with affect congruent to mood.  Paranoia without delusional content.  His insight/judgment was good.  The psychiatrist assigned a GAF of 45.

On VA examination in August 2009, the Veteran was neatly groomed and cooperative.  His mood was anxious and depressed, and he was easily distracted.  The Veteran reported sleep impairment, persistent visual hallucinations, and panic attacks 3 to 4 times per week which impair functioning to at least a moderate degree.  He denied suicidal or homicidal ideation.  MSE revealed the Veteran to be oriented times 3 and have moderately impaired recent and immediate memory.  His GAF was 55.

The Veteran has continued to seek treatment and medication management.  Records from September 2009 through May 2011 note that the Veteran often appeared well groomed, had good hygiene, and was alert, coherent, and communicative.  His mood was often anxious and his affect was often congruent to mood or flat.  The Veteran often reported visual hallucinations, irritability, and nightmares.

At the Veteran's October 2012 Board hearing, the Veteran stated that he shows no emotions, is easily irritated, and is a loner.  He cuts off family and friends; he lost his fiancé of 17 years, and sometimes sees family but doesn't stay too long because he gets too nervous.  He often wonders what it would be like to be dead.  He has had daily severe nightmares for the past 5 years.  He is currently seeking treatment and his doctor says he has gotten worse.  He believes he is disoriented to time and place, and suffers memory loss.  He can't remember faces or names.  He feels he has gotten a lot worse and has increased his treatment. 

Based on the evidence of record, the Board finds that the competent and credible evidence demonstrates that the Veteran's PTSD warrants a 50 percent rating for the period prior to May 25, 2011.

The competent and credible medical evidence of record shows that the Veteran's mental health examiners have characterized his mood as anxious and depressed or dysphoric, his affect flat, his speech circumstantial, and his short-term memory impaired.  His examiners have also noted hypervigilance and paranoia.  The assigned GAF scores of 45 and 55 reflect moderate to severe PTSD symptoms.  However, other than the hallucinations, the Veteran's symptoms reflect moderate PTSD symptoms.  

The Board finds that the Veteran is competent to report many of the symptoms and impairments associated with his PTSD.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the severity of the Veteran's PTSD because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).

Here, the competent and credible lay evidence demonstrates that the Veteran suffers from nightmares that affect his ability to sleep, panic attacks 3 to 4 times per week, impaired concentration, irritability, and has trouble remembering faces or names.  Such symptoms also suggest a 50 percent rating.

As for evidence of difficulty in establishing and maintaining effective work and social relationships, a symptom which suggests a 50 percent rating or higher, the Board notes that the Veteran has consistently reported that he avoids others and only sometimes spends a short amount of time with family because he becomes too irritated or nervous.  The Veteran maintains relationships with his immediate family and is able to establish and maintain effective relationships.

The overall symptomatology associated with the Veteran's PTSD does not more closely approximate the schedular criteria required for the next higher 70 percent disability rating.  Although the Board finds that the Veteran's reports of his visual hallucinations are credible, the Veteran does not exhibit such symptoms as: suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near continuous panic; impaired impulse control; or neglect of personal appearance or hygiene due to his PTSD.  Therefore, the Board finds that the Veteran's symptomatology more closely approximates the schedular criteria for the 50 percent disability rating.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step (or element) is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id.

The second step is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Id.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.   The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating. Anderson, 22 Vet. App. at 426.

The record in this case does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the assignment of an extraschedular rating.  Rather, the Veteran's symptoms-flattened affect, circumstantial speech; panic attacks, memory loss, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships-are all contemplated by DC 9411.  Further, the Veteran has not contended that his PTSD symptoms have markedly interfered with his employment.  Rather, he states that he retired due to physical problems with his back.  The evidence also does not reflect that the Veteran's PTSD has necessitated any frequent periods of hospitalization.  Since application of the regular schedular standards is not rendered impracticable in this case, the Board is not required to refer this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2013) for consideration of the assignment of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating evaluation of 50 percent prior to May 25, 2011 for the Veteran's PTSD is granted.


REMAND

At the Veteran's October 2012 Board hearing, the Veteran testified that his symptoms of PTSD have increased in severity.  The Veteran should be afforded a current VA examination to assess the severity and manifestation of his PTSD symptoms.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  Although the Veteran was afforded a VA examination in connection with his claim, this examination was not recent as it occurred in August 2009.  

The Veteran also stated at his Board hearing that he has been receiving regular psychiatric treatment from the VA since June 2011, and subsequently submitted an authorization to the RO to obtain those treatment records.  However, the RO has not obtained treatment records since October 2012.

The Veteran should be afforded VCAA notification regarding the claim for TDIU.  He should also be given a formal application form to complete with information regarding his education and work experience.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a notice letter that explains how to establish entitlement to a TDIU. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claims.  The Veteran should be asked to complete and submit an application for TDIU that includes his employment experience and his education background.  Associate any records or responses received with the claims file, and undertake any reasonable indicated development.  

2.  The RO should obtain any updated VA treatment records dated October 2012 to the present, and associate these records with the claim file. 

3.  After the above development has been completed, the Veteran should be afforded a new VA examination to determine the severity and manifestation of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should then opine as to the severity and manifestation of the Veteran's PTSD.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD: depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; mild memory loss (such as forgetting names, directions or recent events); flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  The examiner must provide an opinion as to whether the Veteran's PTSD renders him unable to obtain or retain employment. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims of increased rating for PTSD and TDIU should be adjudicated based on the entirety of the evidence.  Consideration should be given to referring the case to the Director of Compensation and Pension pursuant to 38 C.F.R. § 4.16 (b) if the RO determines that the Veteran is unemployable due to service-connected disability but does not meet the schedular standards for TDIU.  If any benefit remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


